— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered March 4, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During his summation the prosecutor urged the jury to acquit the defendant "in the name of the People of the State of New York” if it did not believe the prosecution witnesses. In context, it is apparent that this statement, while perhaps overly dramatic, was intended primarily to impress the jurors with the importance of their function. As such, it was proper (see, People v Galloway, 54 NY2d 396, 401). The defendant’s remaining objections to the prosecutor’s summation are without merit (see, People v Colonna, 135 AD2d 724; People v Crawford, 130 AD2d 678; People v Colon, 122 AD2d 151; see also, People v Crimmins, 36 NY2d 230, 241-242).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Rubin, Harwood and Balletta, JJ., concur.